DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. The Applicant argues that the sensor is not within body 2002. However, Abreu explicitly discloses specialized body 2002 includes a flexible substrate, an arm 2004, and a measuring portion 2006 (see par. 231) [emphasis added]. Therefore, the sensor (2006) is, in fact, within the band (body 2002). In other words, band 2002 is the whole and 2004/2006 are the parts that make up the whole. Abreu goes on to disclose that the different portions can be fabricated as one piece (see par. 235). “Within” is defined as “inside” and the sensor is inside the structure, especially in embodiments such as Fig. 1M(1), where 2127 is the sensor inside patch 2131 and 1R(3), where 2303 is the sensor inside the band 2301 [emphasis added]. Furthermore, the Applicant’s own Specification discloses a base having the sensor attached to the band (see page 8, lines 16-19) [emphasis added]. Even if the claim were amended to disclose the sensor explicitly embedded in a specific portion (the middle) of the band, examiner shows .
In an effort to advance prosecution, the light transmissive material will be identified as plate 2024 with its protective transparent material (see par. 291) previously mentioned in the Final Rejection arguments.
Finally, Abreu discloses the device can be used on the head or neck (see par. 38). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22 and 29-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abreu (PG Pub. 2007/0106172).
Regarding Claim 21, Abreu discloses a wearable device, comprising:
a band (see body 2002) configured to be worn at a neck of a subject (see par. 38); and
at least one sensor element (see sensor 2006) located on the band (see 2004; Fig. 1G) that is configured to obtain physiological information from at least one region of the neck of the subject (see par. 38), wherein the at least one sensor element comprises, at least one optical emitter (see 2032) , at least one optical detector (see 2034; par. 289 and Fig. 1G), and light transmissive material in optical communication 
Regarding Claim 22, Abreu discloses wherein the at least one sensor element comprises first and second sensor elements, each configured to obtain physiological information from respective first and second regions of the neck and/or head of the subject (see 3984 and 3986, par. 530; Fig. 15X).
Regarding Claim 29, Abreu discloses a transmitter configured to transmit signals produced by the at least one sensor element to a remote device (see Fig. 14P and par. 500).
Regarding Claim 30, Abreu discloses a signal processor configured to receive and process signals produced by the at least one sensor element (see CPU 2684; Fig. 10D).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu (PG Pub. 2007/0106172). 
Regarding Claim 23, Abreu discloses three sensor elements (see 3984, 3986, and 3996; par. 530), where the second and third sensor elements are located on the band so as to obtain physiological information from respective left and right sides of the head of the subject (see Fig. 15X). Abreu discloses the first sensor element is configured to obtain physiological information from a target area (see par. 48) such as the skin over the temporal artery (see par. 530), but not necessarily the neck. 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)). It would have been obvious to one of ordinary skill in the art at the time of the invention to place a sensor on the neck of the patient because the neck fits the characteristics described by Abreu as a target area (see par. 48-50) such as low fat, highly vascularized, and void of thermoregulatory shunts. 
Claims 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu (PG Pub. 2007/0106172) in view of Dotter (PG Pub. 2008/0171945).
Regarding Claim 24, Abreu discloses an ear bud (see 3926; par. 527), but does not disclose a pair. Dotter discloses a similar apparatus comprising a pair of earbuds 
Regarding Claim 25, Dotter further discloses wherein each earbud comprises at least one speaker (see speaker 13, par. 127 and Fig. 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to include speakers in the earbuds so they can double as audio signal transmitters (see par. 125).

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792